IN THE
                               TENTH COURT OF APPEALS



                                       No. 10-09-00138-CR

                        IN RE COOPER ALAN ROUNSAVALL


                                       Original Proceeding



                                MEMORANDUM OPINION


        Cooper Alan Rounsavall seeks a writ of mandamus compelling Respondent, the

Honorable Matt Johnson, Judge of the 54th District Court of McLennan County, to

furnish him with a free copy of the record for a post-conviction habeas proceeding

challenging his aggravated assault conviction. See Rounsavall v. State, No. 10-02-00328-

CR, 2003 WL 21780958 (Tex. App.—Waco July 30, 2003, pet. ref’d). We will deny

Rounsavall’s request for mandamus relief.1



1
         We note that Rounsavall’s mandamus petition is defective because it does not include: (1) the
certification required by Rule of Appellate Procedure 52.3(j); (2) certified or sworn copies of “every
document that is material to [his] claim for relief” as required by Rule 52.7(a)(1); or (3) proof of service
indicating that Rounsavall has served copies of his petition on Respondent and on the prosecuting
attorney. See TEX. R. APP. P. 9.5, 52.3(j), 52.7(a)(1). Nevertheless, we will apply Rule of Appellate
Procedure 2 and disregard these deficiencies because Rounsavall cannot prevail on the merits of his claim
based on the information provided. Id. 2.
       Rounsavall cites numerous authorities which stand for the proposition that an

indigent criminal defendant is entitled to a free copy of the trial record for the first

appeal from his conviction. See, e.g., Griffin v. Illinois, 351 U.S. 12, 19-20, 76 S. Ct. 585,

590-91, 100 L. Ed. 891 (1956).

       However, an indigent criminal defendant is not entitled–either as a matter of

equal protection or of due process—to a free copy of the trial record for use in pursuing

post-conviction habeas corpus relief. United States v. MacCollom, 426 U.S. 317, 323-26, 96
S. Ct. 2086, 2090-92, 48 L. Ed. 2d 666 (1976); In re Coronado, 980 S.W.2d 691, 693 (Tex.

App.—San Antonio 1998, orig. proceeding) (per curiam); Escobar v. State, 880 S.W.2d
782, 783 (Tex. App.–Houston [1st Dist.] 1993, order) (per curiam). To obtain a free

record for a post-conviction habeas proceeding, a defendant must show that the

contemplated habeas action is not frivolous and there is a specific need for the trial

record which is sought.      Coronado, 980 S.W.2d at 693; Escobar, 880 S.W.2d at 784.

Rounsavall has not satisfied these requirements.

       Accordingly, his request for mandamus relief is denied.



                                                         FELIPE REYNA
                                                         Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Application denied
Opinion delivered and filed June 10, 2009
Do not publish
[OT06]




In re Rounsavall                                                                        Page 2